Opinion filed June 17, 2010




                                                    In The


   Eleventh Court of Appeals
                                                 __________

 Nos. 11-10-00094-CR, 11-10-00096-CR, 11-10-00097-CR, & 11-10-00098-CR
                               __________

                                   BOBBY BLANTON, Appellant

                                                        V.

                                    STATE OF TEXAS, Appellee


                                  On Appeal from the 7th District Court

                                             Smith County, Texas

      Trial Court Cause Nos. 007-1463-09, 007-1465-09, 007-1466-09, & 007-1467-09


                                 MEMORANDUM OPINION

       The trial court convicted Bobby Blanton, upon his pleas of guilty, of three offenses of
aggravated sexual assault of a child1 and one offense of indecency with a child.2 Plea bargain
agreements were not reached. The trial court assessed punishment at confinement for life for
each of the aggravated sexual assaults and at confinement for twenty years for the indecency
offense. We dismiss each appeal.

       1
           11-10-00094-CR, 11-10-00096-CR, and 11-10-00097-CR.

       2
           11-10-00098-CR.
       In each appeal, appellant=s court-appointed counsel has filed a motion to withdraw. Each
motion is supported by a brief in which counsel professionally and conscientiously examines the
records and applicable law and states that he has concluded that the appeal is frivolous. Counsel
has provided appellant with copies of the briefs and advised appellant of his right to review the
records and file responses. No responses have been filed. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim.
App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
       Following the procedures outlined in Anders, we have independently reviewed the
records, and we agree that the appeals are without merit.         We note that counsel has the
responsibility to advise appellant that he may file petitions for discretionary review by the Texas
Court of Criminal Appeals.         Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006).
Likewise, this court advises appellant that he may file petitions for discretionary review pursuant
to TEX. R. APP. P. 66. Black v. State, 217 S.W.3d 687 (Tex. App.CEastland 2007, no pet.).
       The motions to withdraw are granted, and the appeals are dismissed.


                                                             PER CURIAM


June 17, 2010
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                2